Title: To Thomas Jefferson from Maria Digges, 25 October 1801
From: Digges, Maria
To: Jefferson, Thomas


Dear Sir
Williamsburg Octor. 25 1801
Permit me to Congratulate you on being Chose President of my Country I sencerely Pray every Blessing may Attend you I Intended to have done my Self this Honr. before this, but have been very Ill for ten weeks and have just lost my Dear and only Sister my Other Sister I lost about ten Months, Immagination cannot furnish Ideas Strong Enugh to Paint my Distrest Melancholy Situation, add to this My Dear only Brother in a Derainged State quite unable to Assist him Self on what I can do for him wch. is scarse enugh to Exist on, Permit my Dear Freind to Arsk your Freindship and Attention I think I am to well Acquainted with the goodness of your Heart your tender Sensiblity to doubt your lending me a little Assistance that Being who is a Freind all will reward you, you will Pitty and frete whin I tell you my Dearest turned out a Volintear for is Country before he was sixtene, behaved so Well that he got a Captains Commis-son at Eighteine, […] Commanded the Garison at this Town with great Apptoi[tude] and Raised five Coates of Solders for his Countrey all our Old Freind were very fond of him, but an unlucky affair distrest him. Col Portefeild Struck one of his Solders wch my Brother resented so much that he gave the Col a Challenge wch Obliged him Ither to Arsk Pardon or resine Poor Dear Youth full of Fire, Chose the latter; but the Govr. and Counsilers gave him a Captains Comisions in Col Monroes Rigiment alass that was not filled before Peace so that this Young Man, had not only lost his time at College but spent his little in raiseing his Men he Parted with what he could in difence of Liberty and wee three Sisters distressed our Selves in lending him Expecting he would be an Honr. to his Country, I Sir have Mintained him for ten Years his Reson could not bare his Misfortunes to see us distrest and his Inabillity to Assist was too too much a Malencholy State he is now left to my Poor Exirtions A Word from you Sir Perhaps may Git the Honble. Congress [to] do something to Assist him he lost his half Pay and Land as allowed other Offirsers Endeed wee have all Suffered by the late Revelution; a small Sum would assist him at Present he is very Sick and low brougt on by Cruel distress sometimes without the Common Necessaries of Life O Sir its not in my Power to Tell you my Sufferings our Acquaintance in this quater of the Globe only tell me that should it Please God to restore my Brothers Reson he should have some Post but how am I to Assist him without a Frd Pray Sir Assist your once happy Freind get something done I live in a Cottage that I feare, will Crush us, and have it not in my Power to Mend one Hundred Dollars would mend it so as to make it habitable but I feare being troublesom forgive and beleive me your much obliged Frd with great Rispect and Warme Freindship your
Huml Sarvt
Maria Digges
Hast let there be Musick all thrugh the land
Around your Home may Laurels twine
And every Voice be tuned to Love and Peace
[…] our Worthey President do me the Honr of an Epistle MD values her self on haveing Mr Jefferson her Freind and shall
